Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed over the prior art of record and in light of applicant’s arguments filed on 25 October 2021.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach and suggest the combination steps  of receiving, via a user device, based on a failed attempt to access a resource, a valid refresh token; sending, to the user device, based on the valid refresh token, an invalid access token; receiving, via the user device, based on a failed attempt to access the resource with the invalid access token, the valid refresh token; and sending, to the user device, based on the valid refresh token, and based on a verification associated with the user device, a valid access token.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454